DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120, and/or 35 U.S.C. 121 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications listed below fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites the limitation of an impedance monitor configured to measure an impedance value between the first and second earpieces and to determine whether the first and second earpieces are inserted into the ear canals of the subject responsive to the impedance value.  The prior-filed applications listed below do not describe an impedance monitor, and therefore, claim 1 is not entitled to the benefit of the prior applications.  
United States Provisional Patent Application No. 61/424,132
United States Provisional Patent Application No. 61/424,326
United States Provisional Patent Application No. 61/424,474
United States Provisional Patent Application No. 61/498,080
United States Provisional Patent Application No. 61/498,096
United States Provisional Patent Application No. 61/498,911
United States Provisional Patent Application No. 61/498,943
United States Patent Application No. 12/970,312
United States Patent Application No. 12/970,347
PCT Application No. PCT/US2010/060764
PCT Application No. PCT/US2010/060771
Based on this, the Examiner respectfully submits that the earliest valid priority claim for the instant claim is to United States Provisional Patent Application No. 61/497,761, filed on 16 June 2011.

Status of Claims
Claim 1 is pending and under consideration for patentability.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance.  The allowed claim includes the inventive features of an in-ear caloric stimulation device including an impedance monitor configured to measure an impedance value between the first and second earpieces and to determine whether the first and second earpieces are inserted into the ear canals of the subject responsive to the impedance value.  Analogous prior art includes Rogers (US 2010/0198282 A1) and Kopke (US 2007/0123795 A1). 
Regarding claim 1, Rogers describes an in-ear stimulation device for administering caloric stimulation to the ear canal of a subject ([0039], [0067]), comprising
first and second earpieces configured to be insertable into the ear canals of the subject ([0088] - [0089], 92A and 92B)
at least first and second thermoelectric devices thermally coupled to respective ones of the first and second earpieces ([0097])
a first heat sink thermally coupled to the first thermoelectric device opposite the first earpiece and a second heat sink thermally coupled to the second thermoelectric device opposite the second earpiece ([0090], [0092])
an electrical connection that electrically connects the first and second earpieces ([0093])
a controller ([0093])
However, Rogers does not disclose or suggest wherein the controller comprises an impedance monitor configured to measure an impedance value between the first and second earpieces and to determine whether the first and second earpieces are inserted into the ear canals of the subject responsive to the impedance value.
Kopke also describes an in-ear stimulation device ([0004]), including measuring the impedance between two electrodes mounted on a pair of headphones ([0007]) and changing the position of the electrodes based on the impedance values, in order to achieve a desired low impedance ([0008]).  However, Kopke does not disclose or suggest determining whether the first and second electrodes, or earpieces, are inserted into the ear canals of the subject responsive to the impedance value.  Other prior art documents describe, in general, measuring impedances across electrode surfaces and using impedances to determine the quality of electrode-skin contact, but the prior art does not disclose or suggest the specific limitation of determining “whether the first and second earpieces are inserted into the ear canals of the subject” based on the measured impedance values.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792